COURT OF APPEALS OF VIRGINIA


              Present: Judges Petty, Chafin and Senior Judge Annunziata
UNPUBLISHED



              KAREN D. WARE
                                                                                    MEMORANDUM OPINION *
              v.     Record No. 1648-12-3                                                PER CURIAM
                                                                                       JANUARY 15, 2013
              CENTRAL VIRGINIA TRAINING CENTER/
               COMMONWEALTH OF VIRGINIA


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Jaleh K. Slominski, on brief), for appellant.

                               (Kenneth T. Cuccinelli, II, Attorney General; Wesley G. Russell, Jr.,
                               Deputy Attorney General; Peter R. Messitt, Senior Assistant
                               Attorney General; Scott John Fitzgerald, Senior Assistant Attorney
                               General, on brief), for appellee.


                     Karen D. Ware (hereinafter “claimant”) appeals a decision of the Workers’ Compensation

              Commission finding that she failed to meet her burden of proving a prima facie case that she was

              underpaid her workers’ compensation benefits. We have reviewed the record and the

              commission’s opinion and find that this appeal is without merit. Accordingly, we affirm for the

              reasons stated by the commission in its final opinion. See Ware v. DBHS-Central Virginia

              Training Center/Commonwealth of Virginia, VWC File No. VA00000092399 (Aug. 15, 2012).

              We dispense with oral argument and summarily affirm because the facts and legal contentions

              are adequately presented in the materials before the Court and argument would not aid the

              decisional process. See Code § 17.1-403; Rule 5A:27.


                                                                                                        Affirmed.


                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.